Citation Nr: 0118445	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic seizure 
disorder.  

2.  Entitlement to an initial compensable rating for a 
bilateral hearing loss disability.  

3.  Entitlement to an initial compensable rating for bursitis 
of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service in the U.S. Army from 
February 1977 to April 1984, followed by active service in 
the U.S. Navy from March 1986 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Jackson Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2000, the appellant and his representative appeared at 
a hearing held before a Hearing Officer at the Jackson RO and 
explained their contentions in detail.  A transcript of that 
hearing is of record.  

The issue of entitlement to service connection for a chronic 
seizure disorder is the subject of the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  The appellant has consistently demonstrated Level I 
hearing loss in the right ear and Level II hearing loss in 
the left ear on all official postservice audiometric 
examinations.  

2.  Flexion in the right knee is limited to 130 degrees, with 
subjective complaints of pain and stiffness in the knee which 
have not been confirmed on objective examination of the 
appellant.  

3.  The appellant is currently taking medication to control 
his hypertension.  Prior to the initiation of medication 
therapy in service, there was a recognized history of a 
diastolic pressure predominantly of 100 or more.  There is no 
medical evidence of diastolic pressure predominantly 110 or 
more; or systolic pressure predominantly 200 or more, since 
the appellant's retirement from service in January 1999.  


CONCLUSIONS OF LAW

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss has not been demonstrated.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
Code 6100 (2000).  

2.  Entitlement to an initial rating of 10 percent, but no 
more, for bursitis of the right knee is established.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
Code 5003-5019 (2000).  

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension is not established.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including Code 7101 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Since compensation benefits are 
not payable for any level of disability manifested while 
serving on active duty, postservice medical reports are of 
primary relevance in determining the initial rating to be 
assigned for a service-connected disability.  See 38 C.F.R. 
§ 3.400(b).  Also for consideration are the provisions of 
"staged" ratings for initial grants of disability ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

VA has a duty to assist in the development of facts relating 
to these increased rating claims.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete these claims.  The appellant was 
notified by means of statements of the case and supplements 
thereto of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate these claims.  The 
appellant has not referenced any unobtained evidence that 
might aid either claim or that might be pertinent to the 
bases for the denial of either claim.  The RO accorded the 
appellant complete medical examinations with respect to his 
initial rating claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App, 540, 
5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and the further 
expending of VA's resources is not warranted.  

Initial Compensable Rating for Bilateral Hearing Loss

Evaluations for bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by results of 
controlled speech discrimination tests and by average pure 
tone threshold levels obtained by audiometric testing.  To 
evaluate the degree of disability resulting from defective 
hearing which is service-connected, the Rating Schedule 
establishes, based on the average pure tone threshold levels 
and the results of the controlled speech discrimination 
tests, 11 auditory acuity levels from numeric designations I 
(for an essentially normal acuity level) to level XI (for 
profound deafness).  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has noted that the 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The service medical records reflect a history of bilateral 
sensorineural hearing loss for which the appellant began 
wearing bilateral hearing aids in 1995.  

On the first postservice authorized audiological evaluation 
in August 1999, pure tone thresholds, in decibels, were as 
follows, with an average of 54 on the right and 74 on the 
left:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
40
75
80
LEFT
X
35
60
95
105

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 94 percent in the left 
ear.  This translates to Level I hearing on the right and 
Level II hearing on the left.  

The appellant then submitted a copy of a private audiometric 
evaluation dated in February 2000.  Unfortunately, the 
private audiologist used live voice presentation methods to 
measure speech discrimination, rather than the Maryland CNC 
controlled speech discrimination test specified at 38 C.F.R. 
§ 4.85(a).  For this and possibly other reasons, this private 
audiometric evaluation of the appellant must be viewed as 
inadequate for rating purposes.  Audiometric findings on this 
examination do not appear to vary significantly from those on 
the associated VA examinations.

Accordingly, and also in view of the appellant's testimony at 
the August 2000 hearing (see transcript, p. 7) that he 
believed his hearing loss had increased in severity since his 
first VA examination, the RO arranged for another official 
audiometric evaluation of the appellant, which took place in 
September 2000.  At this time, pure tone thresholds, in 
decibels, were as follows, with an average of 56 on the right 
and 80 on the left:  




HERTZ



500
1000
2000
3000
4000
RIGHT
X
25
40
75
85
LEFT
X
45
75
95
105

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 96 percent in the left 
ear.  This again translates to Level I hearing on the right 
and Level II hearing on the left.  

Thus, appellant has consistently demonstrated Level I hearing 
in the right ear and Level II hearing in the left ear.  These 
reported measurements of his hearing acuity correspond to a 
noncompensable rating under Diagnostic Code 6100 of the 
Rating Schedule.  As the Court noted in the Lendenmann case, 
3 Vet. App. 345, 349 (1992), this rating is arrived at 
through a strictly mechanical process.  There is no room for 
discretion.  There has been no error by the RO.  

Initial Compensable Rating for Bursitis of the Right Knee

The Rating Schedule provides that a slight degree of recurrent 
lateral instability or of other impairment in a knee, 
established by competent medical evidence, will be rated 
10 percent disabling; a moderate degree will warrant a 
20 percent rating, and a severe degree of lateral instability 
will warrant a 30 percent rating.  38 C.F.R. § 4.71a, 
Code 5257.  

A limitation of leg flexion to 45 degrees will also warrant a 
10 percent rating; whereas flexion must be limited to 
30 degrees to warrant a 20 percent rating, and to 15 degrees 
to warrant a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Likewise, a limitation of leg extension to 10 degrees is 
consistent with a 10 percent rating, limitation to 15 degrees 
with a 20 percent rating, limitation to 20 degrees with a 
30 percent rating, to 30 degrees with a 40 percent rating, and 
to 45 degrees with a 50 percent rating.  38 C.F.R. § 4.71a, 
Code 5261.  

Bursitis will be rated on limitation of motion of the affected 
part, as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5019.  Degenerative arthritis of the knee will be rated based 
upon limitation of motion.  When the specific knee joint 
limitation of motion present is noncompensable, a rating of 
10 percent is for application if any degree of limitation of 
motion is present.  38 C.F.R. § 4.71a, Code 5003.  

Other schedular disability codes pertaining to the rating for 
a dislocated or surgically removed semilunar cartilage, or for 
impairment of the tibia and fibula, with nonunion or malunion, 
or for ankylosis of the knee are not appropriate for rating 
bursitis in the knee.  

In August 1999, the appellant was accorded an official 
medical examination for compensation purposes.  On this 
examination, he gave a history of bursitis in the right knee 
brought on by doing a lot of running on pavement in the 
service, for which he received physical therapy.  He 
indicated that he currently did well as long as he didn't run 
and that he could walk all day without difficulty.  On 
physical examination, the appellant was reported to be 69 
inches tall and weighed 230 pounds.  He walked with an 
unremarkable gait pattern.  Range of motion in the right knee 
was from 0-130 degrees with no pain on motion.  This 
represents a very slight (noncompensable) degree of limited 
motion, since the full range of knee motion is from 0-140 
degrees.  See 38 C.F.R. § 4.71, Plate II.  No redness, heat, 
swelling, tenderness or instability of the right knee was 
found at this time.  X-ray studies of the right knee 
disclosed a normal knee.  In attempting to address the 
concerns set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examiner again noted that no pain was found on 
range of motion testing of the right knee, but that certainly 
pain could flare-up with increased use of the knee as 
described (i.e., running).  The examining physician further 
stated that it was not feasible to attempt to express any of 
this in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.  

At the August 2000 hearing, the appellant complained of pain 
and stiffness in his right knee for which he took Motrin 
(transcript, p. 14).  He was not currently receiving any 
physical therapy for the right knee (transcript, p. 16).  He 
claimed that any exertion more than normal would make the 
right knee hurt at night (transcript, p. 17).  

Although the appellant has subjective complaints of pain and 
stiffness in his right knee, these were not objectively 
confirmed on the official VA examination.  However, the 
examiner at that time did report that flexion in the right 
knee was slightly limited to 130 degrees, rather than the 
full range of 140 degrees.  Thus, pursuant to Diagnostic 
Codes 5003-5019, it would appear that a 10 percent rating is 
warranted for this slight, noncompensable degree of limited 
motion in the right knee.  This rating also includes and 
contemplates any functional limitation due to pain on overuse 
and weakness on repeated use, etc., as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, a factual basis for 
a rating higher than 10 percent is not presented limitation 
of motion or by the other evidence of record.  


Initial Rating in excess of 10% for Hypertension

Hypertensive vascular disease (hypertension) will be rated 
10 percent disabling with competent medical evidence of a 
diastolic pressure predominantly 100 or more; or systolic 
pressure predominantly 160 or more; or as a minimum rating 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  The next higher rating of 20 percent requires 
medical evidence of a diastolic pressure predominantly 110 or 
more; or systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, Code 7101.  

The service medical records reflect a history of hypertension 
initially diagnosed in 1988, at which time the appellant 
began taking anti-hypertensive medication.  There was a 
history of diastolic pressure predominantly 100 or more prior 
to medication therapy.  On June 28, 1998, the appellant's 
blood pressure was reported to be 137/101.  The report of the 
appellant's retirement medical examination dated in July 1998 
reflects a blood pressure reading of 140/96.  The medical 
history recorded on this examination indicated that the 
appellant had taken medication for hypertension during the 
period from 1988-90, but then had stopped taking the 
medication on his own; further, he did not desire anti-
hypertension medications at that time.  During the first two 
weeks in August 1998, multiple blood pressure readings were 
obtained from the appellant which ranged from 122-160/82-98.  
On September 9, 1998, a reading of 128/84 was reported.  

On the first official VA medical examination of the appellant 
in August 1999, it was noted that the appellant was taking 
anti-hypertensive medication daily with no side effects.  
Blood pressure readings of 142/89 (sitting), 148/82 
(standing), and 140/80 (lying down) were obtained at this 
time.  Chest x-rays and EKG were all normal.  The diagnosis 
was essential hypertension, mild, stable on treatment.  

In a February 2000 written statement, the appellant's wife, a 
nurse, indicated (see p. 6) that she took his blood pressure 
every few days, and that readings of 160/100 or "better" 
were not uncommon, even on medication.  She reported a number 
of recorded readings where his diastolic reading was 110, 
taken from his service medical records.  At the August 2000 
hearing, the appellant testified that he took two pills every 
day for hypertension (transcript, p. 8).  

Medical records from Keesler Air Force Base Hospital were 
submitted at the August 2000 hearing.  These records reflect 
a May 1999 blood pressure reading of 140/94, at which time it 
was noted that the appellant was taking Naprosyn for 
hypertension.  In early June 1999, blood pressure was 122/71; 
in mid-month, a reading of 116/71 was reported.  On June 28, 
1999, a reading of 106/58 was obtained, and Naprosyn was 
continued.  On June 23, 2000, it was reported that the 
appellant's hypertension was under poor control, and a 
reading of 157/88 was obtained.  On July 10, a reading of 
156/94 was reported.  On July 30, 2000, the appellant was 
seen in the Emergency Room for complaints of chest pain with 
a blood pressure reading of 152/113.  Subsequent readings of 
153/101, 151/104, 136/86 and 132/77 were reported on that 
same day.  On a follow-up visit in August 2000, the 
appellant's blood pressure was measured as 146/86.  

Prior to the initiation of medication therapy in 1988 in 
service, there was a recognized history of diastolic pressure 
predominantly 100 or more.  The appellant is currently taking 
medications to control his hypertension.  These facts warrant 
the current 10 percent rating.  There is no competent medical 
evidence of diastolic pressure predominantly 110 or more; or 
systolic pressure predominantly 200 or more, as required for 
a 20 percent rating under Diagnostic Code 7101 of the Rating 
Schedule.  Under these circumstances the currently assigned 
initial rating of 10 percent will be affirmed.  

The appellant and his wife have cited to numerous elevated 
blood pressure readings in service dating back to 1988 (see, 
e.g., the appellant's letters addressed to a senatorial and a 
congressional district office, both dated April 24, 2000; see 
also the written statements by the appellant's wife dated in 
February and March 2000) in support of the present appeal for 
a higher rating.  However, most of these findings, dating 
from long before the appellant's retirement in January 1999, 
are largely irrelevant to the issue of the proper initial 
postservice rating to be assigned for hypertension.  See 
38 C.F.R. § 3.400(b).  Moreover, even the in-service blood 
pressure readings cited by the appellant do not indicate a 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, as required for a rating 
higher than the 10 percent already assigned.  

There is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disabilities at 
issue, and they do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedule of standards.  Thus, the provisions 
of 38 C.F.R. § 3.321 relating to referrals for extraschedular 
evaluations are not applicable here.  Although the Board may 
not assign an extraschedular rating in the first instance, 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), nothing precludes 
the Board from reaching a conclusion, in this case affirming 
the RO, that the criteria for submission under 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

Entitlement to an initial rating of 10 percent, but no more, 
for bursitis of the right knee is established.  To this 
extent, the appeal is granted, subject to the laws and 
regulations governing the award and payment of monetary 
benefits.  

Entitlement to a compensable initial rating for bilateral 
hearing loss, or to an initial rating in excess of 10 percent 
for hypertension, is not established. To this extent, the 
appeal is denied.  


REMAND

The claim seeking service connection for a chronic seizure 
disorder has been denied by the RO on the grounds that no 
current residual disability stemming from the single seizure 
incident in service has been demonstrated by the evidence.  
In response, the appellant and his representative have 
requested that VA provide the appellant with a current 
electroencephalogram (EEG) and possibly with a psychiatric 
examination as well in order to identify any such current 
residuals which may exist.  See appellant's Written Brief 
Presentation dated in May 2001, p. 2.  

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
However, it appears that, at a minimum, the RO should provide 
the appellant with the requested EEG and psychiatric 
examination, together with relevant medical opinions 
concerning the merits of this claim.  

Accordingly, the remaining issue on appeal is remanded for 
the following action:

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any pertinent guidance, including 
Federal Regulations, that is subsequently 
provided.  At a minimum, the RO should 
provide the appellant with the requested 
EEG and psychiatric examination, together 
with relevant medical opinions concerning 
the merits of the claim seeking service 
connection for a chronic seizure 
disorder.  

2.  The RO should next readjudicate the 
claim seeking service connection for a 
chronic seizure disorder.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the remaining issue on appeal is not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



